Citation Nr: 1738178	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for a skin condition in excess of 10 percent prior to April 27, 2009 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is retained by the RO in Oakland, California.

This matter was most recently before the Board in April 2017, but a decision on the matter was stayed pending VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  The appeal has now concluded and the matter has returned for adjudication.  It is noted that an Informal Hearing Presentation addressing the increased rating issue was provided by AMVETS in December 2016.  While evidence has been added to the record since that time, that evidence addresses issues not presently on appeal, and that is not relevant to the increased rating issue claim.

A review of the record shows that the Veteran filed a notice of disagreement (NOD) in August 2017 with respect to an earlier decision that denied service connection for sleep apnea, a disability of the cervical spine, and the residuals of a right fifth injury. The record also indicates that the agency of original jurisdiction (AOJ) has acknowledged its receipt of the NOD and is in the course of developing the appeal.  No action is needed by the Board at this time.  


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran's skin condition has been characterized by less than five percent total and exposed area affected at all times, and by the need for systemic therapy for less than six weeks in a twelve month period prior to April 27, 2009 and for more than six weeks, but not constantly or near-constantly, in a twelve month period from April 27, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an increased disability rating for a skin condition in excess of 10 percent prior to April 27, 2009 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has been rated at 10 and 30 percent under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Under Diagnostic Code 7806:

A 60 percent rating requires more than 40 percent of the exposed or entire body affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period;

A. 30 percent rating requires 20 to 40 percent of the exposed or entire body affected  or systemic therapy required for a total duration of six weeks or more, but not constantly during the past 12 month period; and

A 10 percent rating requires at least 5 percent, but less than 20 percent of the exposed or entire body affected or intermittent systemic therapy required for a total duration of less than six weeks during the past 12 month period.

"Systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601   (Fed. Cir. July 14, 2017).

Throughout the appeal, the examinations and medical records have consistently found that the Veteran has had less than 5 percent of his exposed and entire body affected by his service-connected skin disability.  For example, the 2008 VA examiner stated that his condition "has never exceeded a maximum of 5% of total body surface area" and the 2015 VA examiner noted that the Veteran had less than 5 percent total and exposed area affected.  This amount of affected skin cannot justify a rating higher than the Veteran's currently assigned 10 and 30 percent.  However, the diagnostic code also requires consideration to be given to the duration of systemic therapy.  

Medical records indicate that the Veteran was prescribed famciclovir, a systemic therapy, on July 7, 2006, but the Veteran took the medication infrequently.  For example, in a September 2008 note, it was reported that the Veteran did not take famciclovir on a regular basis.  Thus prior to April 27, 2009 the weight of the evidence of record indicated that the Veteran did not take the systemic medicine more than six weeks out of the year.  Accordingly, the Veteran is entitled to no more than a 10 percent rating prior to April 27, 2009.


By April 27, 2009, however, the records indicated that Veteran was taking the famciclovir regularly, but not consistently.  A dermatologist noted on April 27, 2009 that the Veteran took famciclovir "as needed" with outbreaks, but that those outbreaks were occurring "essentially every week with a few days between doses."  This would be more than six weeks of the year, but not consistently or near-consistently.  The dermatologist switched the Veteran to acyclovir twice a day, which reduced his outbreaks to once every two to three weeks.  In addition, at the Veteran's July 2015 VA examination, the examiner reported that the Veteran took oral medication for six weeks or more, but not constantly during the past twelve months.  Accordingly, the weight of the evidence favors an entitlement to no more than a 30 percent rating since April 27, 2009.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

The Veteran has not raised the issue of an extra-schedular rating and the record does not reasonably raise the issue.  Accordingly, it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referring to "the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").


ORDER

Entitlement to an increased disability rating for a skin condition in excess of 10 percent prior to April 27, 2009 and in excess of 30 percent thereafter is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


